Finley, J.
(dissenting)—Upon application of the surviving wife, filed more than forty days after the death of the intestate, the trial court removed the administrator (who had been appointed theretofore pursuant to application of the divorced wife of the decedent) and appointed the surviving wife. The court stated that the action was taken *437because of his conviction that the surviving wife would more diligently, and could more effectively and efficiently, operate the lake fishing resort (which was the principal asset of the estate), because she had worked hard, long hours with the decedent in operating the resort, and knew the business and the patrons of the resort.
The majority quotes and refers to RCW 11.28.160, which reads:
“The court appointing any executor or administrator may, for any cause deemed sufficient, cancel and annul such letters and appoint other executors or administrators in the place of those removed.” (Italics mine.)
It is then pointed out that chapter 98 of Laws of 1955 (which authorizes an administrator to continue the operation of a decedent’s business) did not become effective until June 8, 1955; that, theretofore, no statutory authority existed to permit the continued operation of a decedent’s business by an administrator. The conclusion is reached that the reason given by the court for the appointment of the second administrator is not legally sufficient. The latter appointment is set aside, with instructions to reinstate the first administrator.
I cannot agree with the reasoning of the majority, or with the result reached. First, the majority interprets the action or the order of the trial court in an unnecessarily extreme and, I think, unjustified manner in saying, in effect, that the trial court has authorized the administrator to continue the operation of the decedent’s business ad infinitum. It is considerably more reasonable that the trial court was being quite practical about the matter and authorized the continuation of the business as an entity, or as a going concern, so that the business could be protected, and its value preserved as such, merely for the purpose of sale as a profitable, desirable going concern. Actually, the order of the trial court states that Mrs. Carlson’s appointment was made “for the good of the estate.”
•Secondly, assuming solely for the purpose of argument that the majority’s view is correct as to the meaning and purpose of the order of the trial court, it may be pointed out *438that chapter 98, Laws of 1955, passed the state house of representatives on February 8, 1955, the state senate on March 2, 1955, and was signed by the governor on March 8, 1955. The argument is certainly not without merit that the trial court was aware of the statutory enactment, and that, as of June 8, 1955, the administrator could be authorized, lawfully, to continue the operation of the decedent’s business, and that the trial court intended that, in the interim, the business should be operated as a going concern so as to preserve its maximum value as an asset of the estate for the protection of all persons claiming an interest therein. ROW 11.28.160 clearly authorizes the probate court to replace an administrator for any cause deemed sufficient. This certainly must mean for any- cause deemed sufficient by the probate judge. I cannot conceive of any broader language which the legislature might have used in investing the probate court with practically carte blanche authority to remove and replace administrators.
' I think further discussion is unnecessary, and that RCW 11.28.160 authorized the entry of the order herein involved; that the order was proper for the reasons stated hereinbefore, and that the trial court should be affirmed. However, the majority as mentioned above, emphasizes the fact (a) that chapter 98, supra, did not become effective until June 8,1955, which date was several months after the entry of the order herein involved, and (b) that, at the entry date of the order, the court could not authorize an administrator to continue the operation of a decedent’s business. It is unquestionably true that chapter 98, supra, is now in effect and that the trial court at the present date would have the necessary statutory authority to enter an order authorizing an administrator to continue the operation of a decedent’s business. Our final disposition of this appeal necessarily will occur sometime after the effective date of chapter 98, supra. Should the supreme court then say that no statutory authority existed to support the order when it was entered; that, although statutory authority now exists to support the order, it is now presently illegal? I do not think so.
*439It seems to me, furthermore, that we should recognize the practicalities of the situation; namely, that the court could follow the directions proposed in the majority opinion, reinstate Mr. Honeywell (the first administrator), but immediately enter another order replacing him by the appointment of Mrs. Carlson (the surviving wife of the decedent) as administratrix. This latter action clearly would be authorized under chapter 98, Laws of 1955, even as the trial court’s order is construed in the majority opinion.
I would affirm the order of the probate court.